Citation Nr: 0310759	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-22 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to an effective date earlier than October 29, 
1999, for a rating of 70 percent for service-connected 
schizophrenia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel




INTRODUCTION

The veteran served on active duty from September 1952 to June 
1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), in St. 
Petersburg, Florida. 

The veteran was scheduled for a hearing before a Member of 
the Board at the RO in January 2003, however, he withdrew his 
hearing request.

Since the Board is granting an effective date of August 22, 
1998, for the 70 percent rating, the RO should readjudicate 
the effective dates for the grants of a total disability 
rating based on individual unemployability and of Dependents' 
Educational Assistance benefits. 


FINDINGS OF FACT

1.  A claim for a rating in excess of 50 percent for 
service-connected schizophrenia, formal or informal, was not 
pending prior to August 13, 1998. 

2.  The RO received a claim for a rating in excess of 50 
percent for service-connected schizophrenia on August 13, 
1998.

3.  The veteran has had a pending claim for an increase since 
August 13, 1998. 

4.  The date entitlement arose for a 70 percent rating is 
August 22, 1998, the date following termination of a 
temporary total rating on the basis of hospitalization for 
treatment of service-connected schizophrenia.


CONCLUSION OF LAW

The effective date for the award of a 70 percent rating for 
schizophrenia is the date entitlement arose, August 22, 1998.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.400(o)(1) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

While the claim was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) amended VA's assistance to claimants of 
veterans benefits, including enhanced duties to notify and to 
assist, in substantiating their claims. 

In view of the favorable outcome in this case, no further 
procedural or evidentiary development is required to 
substantiate the claim.  For this reason, VA need not take 
any additional action to comply with the VCAA. 

Background

In a January 1963 rating decision, the RO granted service 
connection for schizophrenia, effective from the day 
following separation from service.

On VA examination in June 1996, the examiner reported that 
the veteran's psychosocial stressors included problems 
related to his primary support group, work, health, social 
and environmental issues.  The GAF score was 48-50. 

In December 1996, the veteran filed a claim for an increase 
rating noting that he had been involuntary committed for 
psychiatric treatment.  In adjudicating the claim in rating 
decisions in February and March 1997, the RO considered VA 
records, dated through March 1997.  The RO then assigned a 
temporary total disability rating for a period of VA 
hospitalization in excess of 21 days, ending in January 1997.  
At the termination of the temporary total disability rating, 
the pre-hospitalization rating of 50 percent was continued, 
effective from February 1997.  After the RO provided the 
veteran notice of his procedural and appellate rights, the 
veteran did not appeal the RO's determinations. 

In a statement, received at the RO on October 29, 1999, the 
veteran asked that his claim for increase be "reopen."  The 
RO construed the statement as a "new" claim.  

In the March 2000 rating decision, adjudicating the "new" 
claim, the RO increased the rating for schizophrenia to 70 
percent effective from October 29, 1999, the date of receipt 
of claim.  The veteran subsequently perfected an appeal as to 
the effective date of the award. 

Analysis

The veteran contends that the 70 percent rating should be 
granted from the date of his involuntary commitment, 
beginning in June 1998. 

The starting point in any effective date question is what is 
the date of receipt of claim.  In this case, the RO 
determined that the date of receipt of claim was October 29, 
1999.  

The record shows that, after the unappealed rating actions in 
February and March 1997, the next correspondence from the 
veteran was received on August 13, 1998.  In it, the veteran 
request that his service-connected psychiatric condition be 
re-evaluated for a higher rating, that is, a rating higher 
than 50 percent.  He indicated that he had been hospitalized 
at a VA Medical Center since June 1998.

In adjudicating the claim, in a February 1999 rating 
decision, the RO assigned a temporary total disability 
rating, a 100 percent rating, for a period of VA psychiatric 
hospitalization in excess of 21 days, beginning June 17, 
1998, and ending on August 21, 1998.  In a March 1999 notice 
to the veteran, announcing the grant of the temporary total 
disability rating, the RO stated that the claim for increase 
"is being considered separately."  

Under 38 C.F.R. § 3.160(c), an application, formal or 
informal, which has not been finally adjudicated is a pending 
claim.  A finally adjudicated claim is one that has either 
been allowed or disallowed by the RO, the action having 
become final by the expiration of 1 year after the date of 
notice of an allowance or disallowance. 

Since the claim for increase, received on August 13, 1998, 
was not finally adjudicated, as evidence by the RO's notice 
letter that the claim "is being considered separately and 
since nothing further was done on the claim, it was a pending 
claim notwithstanding the veteran's subsequent request to 
"reopen", received on October 29, 1999, and the RO's 
determination that it was a "new" claim.  

Therefore the date of receipt of claim is August 13, 1998.  
The general rule in assigning an effective date for increase 
is date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(o)(1). 

As the veteran has already been awarded a temporary total 
disability rating, a 100 percent rating, for the period of VA 
hospitalization in excess of 21 days for treatment of 
service-connected disability from June 17, 1998, to August 
21, 1998, the date of claim, August 13, 1998, does not 
control because he is not entitled to two separate ratings 
for the same disability covering the same period of time.  He 
may be entitled to a higher rating with evidence of increase 
after the termination of the temporary total rating, which 
ended on August 21, 1998, which is after receipt of his claim 
for increase. 

Therefore since the date of receipt of claim does not apply, 
the next question is when did entitlement arise after his 
claim was received. 

The term "increase", as used in 38 U.S.C.A. § 5110(b) and 
38 C.F.R. § 3.400(o)(1), means increase to the next higher 
disability level, which in this case is a 70 percent rating.  

The relevant evidence consists of the VA hospital summary for 
the period from June 17, 1998, to August 21, 1998, disclosing 
that the veteran had been involuntarily committed because he 
was agitated with pressured and rambling speech, labile, 
threatening, paranoid and he had been non-compliant with his 
medication.  During the hospitalization, his progress was 
slow.  He was finally stabilized and he was considered well 
enough to return home to live with his wife.  He was 
discharged with a month's supply of medication and it was 
recommended that he be followed at the Mental Hygiene Clinic.  
The GAF score was 35-75.  

There is also a VA record of visits to the mental hygiene 
clinical that show that the veteran was seen on average of 
more than once a month from August 1989 to October 1999. 

And lastly, there is a report of VA examination in February 
2000, in which the veteran reported that, since his last 
examination in June 1996, he has gotten worse.  On mental 
status examination, the examiner described the veteran as 
visibly anxious, irritable, and agitated.  He was angry and 
easily upset.  His speech was pressured and over productive.  
He expressed delusional and paranoid thinking.  His mood was 
labile and judgment and insight were poor.  The diagnoses 
were chronic schizophrenia and schizoaffective disorder.  The 
GAF score was 40.  The examiner, who had conducted the June 
1996 examination, commented that the veteran is severely 
impaired in all areas of functioning, which most 
incapacitates him to obtain or maintain any gainful 
employment.  

The criteria for a 70 percent rating for schizophrenia are 
occupational and social impairment with deficiencies in most 
areas, such as family relationships, judgment, thinking, or 
mood, due to such symptoms as: speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); and 
inability to establish and maintain effective relationships.  
38 C.F.R. § 4.130, Code 9203. 

The 1998 VA hospital report and the 2000 VA examination 
report establish that the veteran's symptomatology more 
nearly approximates the criteria for a 70 percent rating and 
has done so since the claim was received in August 1998.  
Also, according to the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, (DSM IV), a GAF score of 
31-40 equates to some impairment in reality testing or 
communication (e.g., speech is illogical at times, obscure or 
irrelevant) or major impairment in several areas, such as 
family relations, judgment, thinking, or mood (e.g., unable 
to work).  

Finally, there was no claim, formal or informal, pending 
prior to August 13, 1998.  And no evidence that an increase 
in disability had occurred within 1 year, preceding August 
13, 1998, except for the report of the 1998 VA 
hospitalization, which the veteran has already been 
compensated for.  38 C.F.R. § 3.400(o)(2). 

Accordingly, the Board finds that the effective date for a 70 
percent rating for schizophrenia should be August 22, 1998, 
the date entitlement arose, following termination of the 
temporary total disability rating on August 21, 1998. 


ORDER

An effective date of August 22, 1998 for the assignment of a 
70 percent disability rating for schizophrenia is granted, 
subject to the laws and regulations, governing the payment of 
monetary awards.



____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

